t c memo united_states tax_court otis w jordan and alma f jordan petitioners v commissioner of internal revenue respondent docket no filed date otis w jordan and alma f jordan pro sese dustin m starbuck for respondent memorandum opinion carluzzo special_trial_judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax the issue for decision is whether petitioners are entitled to deductions claimed on a schedule f profit or loss from farming background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return at the time the petition was filed petitioners resided in amissville virginia references to petitioner are to alma f jordan during all relevant times petitioners lived on a 20-acre farm they constructed a new barn on their farm or substantially improved an existing one during petitioners own several thoroughbred race horses they acquired their first race horse in by they owned six broodmares that except when boarded at a race track during a racing season or elsewhere for breeding purposes were kept at their farm the horses are not used for recreational riding purposes at least two of the horses jordan’s tan and hilarious astro were entered in various thoroughbred racing events prior to the year in issue during jordan’s tan earned purses totaling dollar_figure from at least races at charles town races in charles town west virginia petitioners intend to acquire a stable of race horses by mating their broodmares with stallions owned by others their plan is to produce foals that after appropriate training will develop into successful thoroughbred race horses consequently and typically the primary source_of_income that petitioners earned or expect to earn from their horse racing activity resulted or will result from purses as of the date of trial for any given year since acquiring their first race horse in the income earned from their race horses has never exceeded the expenses that they incurred to maintain race and breed their horses during petitioners entered into two stallion service contracts in one they agreed to mate jordan’s tan with gilded age the stud fee was dollar_figure in the other they agreed to mate hilarious astro with two punch the stud fee was dollar_figure two punch is the grandson of a kentucky derby winner over the years two punch’s offspring have earned over dollar_figure in purses in the latter stallion service_contract petitioners were guaranteed a live foal that can stand up and nurse without assistance by midnight of the seventh day after the day of birth the entire contract with respect to the stallion service_contract involving jordan’s tan has not been made part of the record but it appears that it contained a similar guaranty hilarious astro produced a foal in as a result of being bred to two punch in the foal ran into a fence and injured its leg during otis jordan was employed by superior paving corp his wages from that employment for that year were dollar_figure other than the horse racing activity his wages were petitioners’ sole source_of_income he devoted some time to the q4e- horse racing activity but petitioner who was not otherwise employed during was involved in the activity on a daily basis petitioners hired a neighbor who assisted petitioner in feeding and otherwise caring for petitioners’ horses they paid the neighbor dollar_figure during petitioners did not maintain formal books of account for their horse racing activity many of the expenses of the activity were paid from their personal joint checking account other expenses were paid in cash cash expenditures were sometimes noted on slips of paper they kept numerous receipts evidencing the purchase of feed hay and various supplies from a variety of vendors at least one of the race tracks provided petitioners with a summary of the earnings generated and expenses_incurred on a horse-by-horse basis at the race track veterinary and boarding fees are reflected on various summaries provided by the farms where petitioners’ horses were boarded petitioners’ federal_income_tax return was prepared by a professional return preparer petitioners reported items attributable to their horse racing activity on a schedule f included with that return on that schedule petitioners reported gross_income of dollar_figure from cooperative distributions and a federal and state gasoline or fuel tax_credit or refund the following deductions amounts are rounded are claimed description amount advertising sec_59 custom hire big_number horse feed hay big_number insurance mortgage interest big_number other interest big_number labor hired big_number boarding big_number miscellaneous big_number repairs maintenance big_number supplies big_number taxes big_number veterinarian big_number jockey fee sec_66 legal fee sec_250 license breeding fees big_number horse showing license the deduction for supplies appears to represent amounts spent to build or substantially improve a barn the above deductions total dollar_figure for reasons unexplained on the line designated total expenses on the schedule f petitioners entered dollar_figure this amount was apparently used in calculating the reported net farm loss of dollar_figure in the notice_of_deficiency respondent disallowed all of the expenses claimed on the schedule f discussion consistent with the manner in which petitioners filed their return they contend that the deductions claimed on the schedule f are allowable as trade_or_business_expenses -- - in general sec_162' allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in order for an activity to be considered a taxpayer's trade_or_business for purposes of sec_162 the activity must be conducted with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 respondent argues that the deductions here in dispute are not allowable under sec_162 according to respondent petitioners’ horse racing activity did not constitute a trade_or_business during the year in issue because petitioners did not engage in that activity for profit the test of whether a taxpayer conducted an activity for profit is whether he or she entered into or continued the activity with the actual or honest objective of making a profit see 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1 a income_tax regs the taxpayer's profit objective must be bona_fide taking into account all of the facts and circumstances see keanini v commissioner supra pincite dreicer ‘unless otherwise indicated section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure - jj - v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir whether a taxpayer engaged in an activity with an actual and honest objective of realizing a profit must be determined year to year see golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs more weight is given to objective facts than to the taxpayer’s statement of intent see 72_tc_659 sec_1_183-2 income_tax regs the following factors which are nonexclusive are taken into account in deciding whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation see sec_1 b income_tax regs we have considered similar issues in numerous other cases and from time to time include in our discussion a factor-by- --- - factor analysis in those situations where it is helpful to do so see eg phillips v commissioner tcmemo_1997_128 in this case we consider the burden of discussing each of the above factors to outweigh the benefits of doing so no one factor is determinative see sec_1_183-2 income_tax regs some factors are not applicable and those that are provide little guidance when considered separately for example respondent’s position is strongly supported by the history of annual losses suffered by petitioners since they began their horse racing activity a consistent pattern of losses suggests the lack of a profit_motive see golanty v commissioner supra sec_1 b income_tax regs on the other hand given the nature of the activity involved it is not improbable that petitioners’ cumulative loss could be recouped on the back of a single successful foal many of the foals sired by two punch the stallion to which one of petitioners’ broodmares was mated successfully competed as thoroughbreds as noted in the applicable regulation an opportunity to earn a substantial ultimate profit ina highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated sec_1_183-2 income_tax regs we consider petitioners’ horse racing activity to be a highly speculative venture --- - guidance gleaned from separate discussions of other factors is no less ambivalent and comparisons to previously decided cases add little towards the resolution of the controversy here other cases turn upon their own facts and no useful purpose would be served by reviewing the conclusions reached in other cases based upon the records made therein bessenyey v commissioner supra pincite nothing in the record in this case suggests that petitioners had any affectionate attachment to any of their race horses in particular or to horses in general they did not use their horses or farm for recreational purposes although mindful of the suggestions to the contrary implicit in respondent’s position we simply can see no other reason why petitioners would have engaged in the activity and incurred the resulting expenses unless for profit taking into account the applicable factors as a whole and considering the totality of the circumstances in this case we conclude that petitioners operated their horse racing activity for profit during that being so we find that petitioners’ horse racing activity constituted a trade_or_business during that year and they are entitled under sec_162 to some but not all of the deductions here in dispute deductions are a matter of legislative grace a taxpayer who claims a deduction must establish that all requirements of the statute that allows the deduction have been satisfied see 292_us_435 -- - to be deductible as a trade_or_business_expenses under sec_162 the expense must be ordinary and necessary see 383_us_687 308_us_488 both petitioners testified at trial petitioners’ return preparer was present at trial and was allowed to sit at counsel table to assist petitioners in the presentation of their case she was not called as a witness although questioned on the points petitioners failed to establish that the following deductions were ordinary and necessary to the operation of their horse racing activity custom hire--dollar_figure insurance--dollar_figure interest other -- dollar_figure repairs---dollar_figure and taxes---dollar_figure consequently petitioners are not entitled to deductions for those items petitioners’ horse racing activity was conducted at their farm which was also their residence deductions attributable to the use of a taxpayer’s residence in the taxpayer’s trade_or_business are limited by the amount of gross_income derived from such use see sec_280a as best as can be determined from the record the mortgage interest_deduction of dollar_figure claimed on the schedule f relates to the mortgage on petitioners’ residence some or all of the amount might be allowable as an itemized_deduction see sec_163 petitioners did not elect to itemize deductions on their return nevertheless because of the amount of gross_income earned by petitioners in their horse racing activity mortgage interest is not allowable as a trade_or_business deduction on the schedule f in general no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property sec_263 during petitioners constructed a new barn or substantially improved an existing one amounts expended for the construction or improvement of the barn were deducted as supplies on the schedule f petitioners are not entitled to deduct the construction costs instead the costs must be capitalized and included in the basis of the barn see sec_1012 sec_1 a income_tax regs cost incurred to raise livestock may be deducted or capitalized at the option of the taxpayer see sec_1_162-12 income_tax regs in contrast under the applicable version of the controlling regulation the cost of acquiring as opposed to raising a sporting animal such as a race horse is considered an investment in capital a breeding fee or stud fee is classified as either a cost of raising or a cost of acquiring an animal depending upon which party bears the risk of loss that the breeding process is unsuccessful 71_tc_147 hllis v commissioner tcmemo_1984_50 in this case petitioners were guaranteed a live foal in the stallion service_contract involving hilarious astro and it appears that a similar guaranty was in effect in the contract involving jordan’s tan that being so the breeding fees deducted on the schedule f must instead be capitalized see duggar v commissioner supra petitioners are entitled to the deductions claimed on the schedule f that have not been specifically addressed in the discussion portion of this opinion to reflect the foregoing decision will be entered under rule
